IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            July 8, 2008

                                     No. 07-31057                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DENNIS BOYTE

                                           Plaintiff–Appellee–Cross-Appellant
v.

FIRST NATIONAL BANK OF CROSSETT

                                           Defendant–Appellant–Cross-Appellee



                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:04-CV-1818


Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       This civil action arises out of an agreement by Dennis Boyte to pay
contract proceeds jointly to his subcontractor, Steve Wooten Contracting, Inc.
(“Wooten”), and Wooten’s bank, First National Bank of Crossett (“FNBC”).
Boyte agreed to make such payment jointly in response to a letter sent by FNBC
stating that Wooten had assigned its contract proceeds to FNBC “in connection
with the financing for the [Boyte-Wooten] project.” FNBC, however, only loaned


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 07-31057

money to Wooten for purposes unrelated to financing for the Boyte-Wooten
project. FNBC then used a substantial portion of the contract proceeds assigned
to it to pay down this unrelated debt. Consequently, suppliers and materialmen
used by Wooten were not paid in full.
       Boyte brought suit against FNBC for amounts due and owing the unpaid
suppliers and materialmen. After a bench trial, the district court found FNBC
liable under theories of negligent misrepresentation and detrimental reliance.
The district court awarded Boyte $97,491.22, together with prejudgment interest
from June 29, 2007,1 and post-judgment interest pursuant to 28 U.S.C. § 1961(a).
FNBC now appeals the district court’s determination of liability. Boyte brings
a cross-appeal, asserting that the district court should have awarded
prejudgment interest beginning on July 27, 2004, the date of Boyte’s original
petition.
       Having reviewed the record and the briefs, we affirm the judgment of the
district court with respect to FNBC’s appeal. Regarding Boyte’s negligent
misrepresentation claim, there was sufficient evidence from which the district
court could have concluded that: (1) FNBC assumed a legal duty to supply
correct information; (2) FNBC breached that duty by incorrectly stating that
Wooten had assigned the contract proceeds to FNBC in connection with the
financing for the project; and (3) this breach caused damages to Boyte. With
respect to Boyte’s detrimental reliance claim, there was also sufficient evidence
for the district court to conclude that: (1) FNBC represented to Boyte that
Wooten assigned the contract proceeds to FNBC in connection with the financing
of the project; (2) Boyte justifiably relied on this representation; and (3) Boyte
changed his position to his detriment because of his reliance. Accordingly, the
district court did not commit clear error. See Water Craft Mgmt. LLC v. Mercury


       1
        The district court found that the parties’ proposed pre-trial order, filed on June 29,
2007, contained the first judicial demand on Boyte’s negligent misrepresentation claim.

                                              2
                                       No. 07-31057

Marine, 457 F.3d 484, 488-89 (5th Cir. 2006) (reviewing findings of fact in a
bench trial for clear error).2
       With respect to Boyte’s cross-appeal, the district court correctly rejected
Boyte’s assertion that his original petition contained the first judicial demand
on his claim of negligent misrepresentation. The factual allegations in his
original petition were simply insufficient to support such a claim. Therefore, as
the district court determined, Boyte’s award of prejudgment interest shall run
from June 29, 2007.
       AFFIRMED.




       2
         FNBC also asserts the legal argument that the district court failed to consider all the
requirements of claims for negligent misrepresentation and detrimental reliance. This
argument has no merit. FNBC’s other defenses lack merit given our findings regarding the
sufficiency of the evidence.

                                               3